Citation Nr: 0900702	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-15 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from June and October 2005 rating decisions in which the RO, 
inter alia, denied the veteran's claim for service connection 
for PTSD.  In November 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in April 2007, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in May 2007.

In June 2008, the veteran testified before the undersigned 
Veterans Law Judge; a transcript of that hearing is of 
record.

It is further noted that the veteran has raised the issue of 
entitlement to service connection for a depression.  The RO 
has not addressed this claim and it is referred back to that 
office for appropriate action.  


FINDING OF FACT

The veteran does not have a diagnosis of PTSD shown to be 
based upon a verified in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent regulatory 
revisions, however, the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
April 2005 and June 2005. As these letters were issued prior 
to the appealed rating decision, this case raises no 
procedural concerns in view of the Mayfield line of 
decisions.  The Board also notes that a March 2006 letter was 
accompanied by a PTSD questionnaire and gave detailed 
information regarding verification of in-service stressors.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, any deficiencies of such notification would not be 
prejudicial, as this case involves only a service connection 
claim.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied. Id.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  For reasons described in further 
detail below, a VA examination has been found to not be 
"necessary" in this case pursuant to 38 U.S.C.A. § 5103A(d).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Applicable Laws

In the instant case, the veteran is claiming entitlement to 
service connection for PTSD.  The stressor upon which she 
asserts PTSD is based involves witnessing the body of a 
soldier hanging from a tree after he committed suicide.  

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, service connection for PTSD requires medical  
evidence showing a diagnosis of the condition; a link, 
established by the medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R.  
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after- the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v.  Brown, 9 Vet. App. 389, 396 (1996).

Analysis

The Board has first considered the question of whether the 
veteran has a diagnosis of PTSD.  In this regard, VA 
treatment records from July 2005 have established a current 
PTSD diagnosis.  The Board acknowledges at the outset that 
the July 2005 VA medical correspondence related the veteran's 
PTSD to events that happened during her service.  However, 
the Board finds that such reports are of limited probative 
value regarding the veteran's claimed stressor as her 
diagnosis of PTSD is based solely on the veteran's recitation 
of history.  The Board notes that it is not required to 
accept doctors' opinions that are based solely upon the 
veteran's recitation of medical history. Godfrey v. Brown, 8 
Vet. App. 113 (1995), see also Owens v. Brown, 7 Vet. App. 
429 (1995).  

In this same vein, the veteran contends that she has PTSD as 
a result of an in-service stressor; however, the Board notes 
that the veteran is not competent to render an opinion as to 
a medical diagnosis or nexus. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Accordingly, she cannot provide the requisite 
medical link between her claimed in-service stressor and her 
PTSD diagnosis.  

Nevertheless, a diagnosis of PTSD must be based upon either 
participation in combat with the enemy or a corroborated in- 
service stressor for service connection to be warranted, as 
noted above. (Emphasis added).  In the present case, the 
veteran has not asserted a combat- related stressor.  Rather, 
she attributes her PTSD to having witnessed a solider hanging 
from a tree after he committed suicide.  In support of her 
claim she has submitted numerous self-authored statements 
detailing her alleged stressor and private medical records 
from her gynecologist documenting treatment for depression.  
She has also provided sworn testimony at her September 2007 
RO hearing and June 2008 Travel Board hearing, during which 
she described, at length, the circumstances surrounding her 
claimed stressor. 

Unfortunately, beyond the veteran's own lay testimony and 
statements, there is no evidence in the claims file to 
support the presence of any of her reported stressor.  In 
this regard, the Board notes that the RO has performed 
numerous, exhaustive searches in an attempt to verify the 
veteran's stressor.  Requests for stressor confirmation to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) yielded negative results in October 2007.  Notably, 
the veteran has been unable to provide the name of the 
serviceman who committed suicide; likewise, she has been 
unable to provide specific dates relating to the incident and 
her recollections regarding such have been vague and 
inconsistent through out the course of development.  For 
example, on her PTSD questionnaire, the veteran reported that 
the incident occurred between August 1988 to February 1992.  
The veteran was informed that a JSRRC search could not be 
conducted in the absence of a 60 day time frame.  The veteran 
responded in a May 2007 letter that she witnessed the suicide 
between May and October 1989; however, a JSRRC search for 
that time frame produced no results.  At her June 2008 
hearing, she again provided a different stressor date, 
suggesting that the suicide may have happened closer to 1991.  
Given the inconsistencies as to dates and the lack of 
specificity as to names of individuals involved in the 
alleged stressor, it appears further development would serve 
no useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In this regard, the Court has stated: "VA's . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim." See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  Indeed, in addition 
to the JSRRC searches, the RO has also sought information 
from the Crime Records Center (Army), Mortuary Affairs Center 
and Casualty Assistance Office, Defense Personnel Records 
Image Retrieval System, U.S. Army Resources Command Center, 
and Long Term Records Human Resource Center.  Regrettably, 
these searches have not provided any additional information 
to help corroborate the veteran's claimed stressor.  The 
information does show that two hanging were documented in 
1989, however these took place in Hinesville, Georgia and the 
reporting organization was listed as Fort Stewart.  The Board 
takes judicial notice of the fact that Fort Stewart is 
located in Hinesville, Georgia.  

The Board has also thoroughly reviewed the veteran's 
personnel and service medical records to determine whether 
there exists corroborating evidence of the veteran's claimed 
stressor.  Unfortunately, those service records do not 
contain any investigative reports or other documentation 
corresponding to the alleged suicide.  The Board further 
notes that the veteran's service treatment records did not 
contain any treatment for, or diagnosis of a psychiatric 
disability.  

With respect to the existence of any additional corroborating 
evidence, at the veteran's June 2008 hearing, she testified 
that she had obtained a statement from another solider that 
was allegedly aware of, or involved in the aftermath of the 
suicide (the extent to which is unclear).  This potentially 
corroborating statement was not available for submission at 
the hearing, and it was agreed by both the veteran and her 
representative, that it would be submitted at a later date.  
See Hearing Transcript, pp. 9-10.  To date, the veteran has 
not submitted any such lay statements in support of her 
claim.  In this regard, the Board notes that it is well-
established that VA's duty to assist a claimant is not always 
a "one-way street."  A claimant seeking help cannot passively 
wait for it in those circumstances where he or she may or 
should have information that is essential in obtaining 
putative evidence, such as providing PTSD stressor details or 
corroborating statements when so requested.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   

Overall, the Board acknowledges that the veteran has provided 
a credible account of her in-service stressor dating back to 
her first documented PTSD treatment in 2004 up to her June 
2008 hearing testimony.  That notwithstanding, there is no 
evidence of record, such as an official service department 
report, a witness statement, or other documentation, to 
corroborate this reported incident.  Simply stated, the 
presence of an in-service stressor cannot be established by 
the veteran's lay testimony alone.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994). 

Finally, the Board notes that, in the absence of a 
corroborated in-service stressor, and in light of Moreau v. 
Brown, a VA psychiatric examination is not "necessary" under 
38 U.S.C.A. § 5103A(d) in this case.  Without a corroborated 
in-service stressor, there is no reasonable possibility that 
such an examination would result in findings favorable to the 
veteran.  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

In sum, based upon a review of the entire claims file, the 
Board finds that there is evidence indicating a current 
diagnosis of PTSD.  However, there is no evidence showing 
that a diagnosis of PTSD is based upon a corroborated 
stressor from service.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD, and the claim 
must be denied.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


